Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/22 has been entered. 

Claim Objections

Claims 1, 4, 11, 14, 21 and their dependent claims are objected to because of the following informalities: “like” for example “wall-like”, “gel-like” and “the like”.  Appropriate correction is required. Examiner interprets the claim limitations as wall and gel or hydrogel. The term “like” does not define the type of material or structure. 


Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-14, 16-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Jr. et al. (US 2015/0231415), in view of Lewis, Jr. et al. (US 2013/0144193) and further in view of Stein et al. (US 2016/0030001). 

3.	Addressing claims 1, 11 and 21, Lewis, Jr. (US 2015/0231415) discloses an ultrasound coupling device comprising:
a gel component comprising a gel material effective to conduct acoustic energy (see Fig. 1 and [0093]); 
a coupling compartment effective for holding the gel component in place, wherein said coupling compartment comprises a wall-like structure having a sidewall, a top portion, and a bottom portion, a top seal removably integrated to the top portion of the wall-like structure, and a bottom seal removably integrated to the bottom portion of the wall-like structure, wherein said bottom seal is preformed to hold a desired volume of the gel material between an ultrasound transducer and the bottom seal when said ultrasound transducer is attached at the top portion of the wall-like structure, wherein said gel component is contained at least within a portion of a sidewall of the wall-like structure of the coupling compartment and at least a portion outside of the wall-like structure (see Figs. 1, 2C and [0092-0093]; ultrasound transducer 40, coupling compartment 10 and top, bottom seal 11);
an ultrasound coupling device comprising: a gel component comprising a gel material effective to conduct acoustic energy (see Fig. 1 and [0093]);
a coupling compartment effective for holding the gel component in place, wherein said coupling compartment comprises a wall-like structure having a sidewall, a top portion, and a bottom portion, a top seal removably integrated to the top portion of the wall-like structure, and a bottom seal removably integrated to the bottom portion of the wall-like structure, wherein a bottom seal is expandable to hold a desired volume of the gel material between an ultrasound transducer and the bottom seal when said ultrasound transducer is attached at the top portion of the wall-like structure, wherein said gel component is contained at least within a portion of a sidewall of the wall-like structure of the coupling compartment and at least a portion outside of the wall-like structure (see Figs. 1, 2C and [0092-0093]; ultrasound transducer 40, coupling compartment 10 and top, bottom seal 11); 
an ultrasound coupling device comprising: a gel component comprising a gel material effective to conduct acoustic energy (see Fig. 1 and [0093]); 
a coupling compartment effective for holding the gel component in place, wherein said coupling compartment comprises a wall-like structure having a sidewall, a top portion, and a bottom portion, a top seal removably integrated to the top portion of the wall-like structure, and a bottom seal removably integrated to the bottom portion of the wall-like structure, wherein the top and bottom seals are formed to hold a known volume of gel in a defined location within the coupling compartment (see Figs. 1, 2C and [0092-0093]; coupling compartment 10 and top, bottom seal 11);
a shape of the preformed seal to accommodate the ultrasound transducer (see Figs. 1-2c, 6a and 10).

However, Lewis, Jr. ‘415 does not disclose gel material thickness of between 0.25 mm and about 10 mm and gel material component protrude beyond the bottom portion of the wall-like structure. The amount of gel need to be in a medical procedure is well-known in the art. In the same field of endeavor, Lewis, Jr. ‘193 explicitly discloses gel material thickness of between 0.25 mm and about 10 mm (see claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis, Jr. ‘415 to have gel material thickness of between 0.25 mm and about 10 mm as taught by Lewis, Jr. ‘193 because this thickness would transmit ultrasound effectively from the entire face of the ultrasound transducer (see [0060]). 
It is a designer choice to have gel material component protrude beyond the bottom portion of the wall-like structure that only require routine skill in the art. In the same field of endeavor, Stein discloses gel material component protrude beyond the bottom portion of the wall-like structure (see Figs. 4A-B; 403b is the gel material component protrude from the wall-like structure of the coupling compartment; 403c to peal of the seal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis, Jr. ‘415 to have gel material component protrude beyond the bottom portion of the wall-like structure as taught by Stein because this allow the transducer to connect to a disposable gel pack and effectively immerse in coupling fluid/gel that effectively provide good coupling for ultrasound treatment of tissue (see [0080]). Protrude or not protrude is just a designer choice that only require routine skill in the art. Examiner just provide explicit evidence for this obvious design choice. Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

4.	Addressing claims 2-4, 6-10, 12-14, 16-20 and 26-28, Lewis, Jr. discloses:
wherein the top and bottom seals are made from aluminum foil (see [0092]);
wherein the preformed bottom seal is integrated with an adhesive retainer liner of the coupling device (see Fig. 1 and [0080]; retainer liner element 80); 
wherein said gel material is selected from the group consisting of a gel, a gel-like composition, a hydrogel, a low density cross-linked polymer hydrogel, and the like (see [0093]);
an adhesive fabric for interfacing the coupling device with a subject, wherein the adhesive fabric includes a vacant area in which the coupling compartment is situated for operation (see Fig. 1 and [0092]; adhesive fabric element 80); 
an ultrasound transducer configured for operable attachment to the ultrasound coupling device (see Fig. 2C and [0093]; element 40);
a method for performing physiotherapy on a subject, said method comprising: applying therapeutic ultrasound energy to a subject, wherein said therapeutic ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]);
a method for applying ultrasound energy to a subject, said method comprising: applying ultrasound energy to a surface of a subject, wherein said ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]);
wherein applying the ultrasound energy to the surface of the subject is effective to alleviate pain in tissue of the subject in and around the surface (see [0003] and [0097]);
wherein the expandable bottom seal is made from an elastic material which expands outward upon insertion of the ultrasound transducer (see [0092]; silicone is elastic that expand);
wherein the expandable bottom seal is made from an aluminum foil seal which expands outward upon insertion of the ultrasound transducer (see [0092-0093]); 
wherein said gel material is selected from the group consisting of a gel, a gel-like composition, a hydrogel, a low density cross-linked polymer hydrogel, and the like (see [0093]);
an adhesive fabric for interfacing the coupling device with a subject, wherein the adhesive fabric includes a vacant area in which the coupling compartment is situated for operation (see Fig. 1 and [0092]; adhesive fabric element 80);
an ultrasound coupling system comprising: an ultrasound coupling device and an ultrasound transducer configured for operable attachment to the ultrasound coupling device (see Fig. 2C and [0093]; element 40);
a method for performing physiotherapy on a subject, said method comprising: providing an ultrasound coupling system and applying therapeutic ultrasound energy to a subject, wherein said therapeutic ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]);
a method for applying ultrasound energy to a subject, said method comprising: providing an ultrasound coupling system and applying ultrasound energy to a surface of a subject, wherein said ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]); 
wherein applying the ultrasound energy to the surface of the subject is effective to alleviate pain in tissue of the subject in and around the surface (see [0003] and [0097]); 
an ultrasound coupling system comprising: an ultrasound coupling device and an ultrasound transducer configured for operable attachment to the ultrasound coupling device (see Fig. 2C and [0093]; element 40);
a method for performing physiotherapy on a subject, said method comprising: providing an ultrasound coupling system and applying therapeutic ultrasound energy to a subject, wherein said therapeutic ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]);
a method for applying ultrasound energy to a subject, said method comprising: providing an ultrasound coupling system and applying ultrasound energy to a surface of a subject, wherein said ultrasound energy is generated by the transducer and emitted through the gel component of the coupling device (see Fig. 18, [0011], [0093] and [0124]). 

Response to Arguments

Applicant's arguments filed 09/06/22 have been fully considered but they are not persuasive. Applicant argues regarding Lewis ‘415 that the co-lamination does not render the foil seals expandable. Applicant’s argument is not persuasive because there no evidence that lamination prevent any expansion. Lamination material could be flexible therefore allow expansion. The seal use aluminum material and this material is expandable. Aluminum foil seal is expandable. Applicant argues regarding Lewis ‘415 that as the flat top and bottom foil seals are bonded to the ultrasound coupling adapter, the bottom seal cannot be preformed in a way that the gel component is contained at least within a portion of the ultrasound coupling adapter and at least a portion outside of the ultrasound coupling adapter. Applicant’s argument is not persuasive because Lewis ‘415 discloses “the coupling of an ultrasound transducer 40 to the ultrasound coupling device 50 (see, e.g., FIGS. 2A-2C) can protrude the ultrasound coupling medium 30, which allows coupling to concave portions of a patient's body” (see [0093]). When the coupling medium is protrude part of it would be within the wall of the coupling compartment and part of it curve out of the wall of the coupling compartment (create a convex surface) to couple to the concave portions of a patient’s body. The protrusion portion is outside the wall of the coupling compartment. Applicant argues regarding Lewis ‘193 that the hydrogel sheet is not contained in a coupling compartment effective for holding it in place, wherein said coupling compartment comprises a wall-like structure having a sidewall, a top portion, and a bottom portion. Applicant’s argument is not persuasive because as one clearly sees in Figs. 4 and 6B the gel cup has wall-like structure having a sidewall, a top portion, and a bottom portion. Further, it is unclear which section applicant prefer to when applicant point to (cf. column 2, lines 33 to 36, of Lewis ‘193) and (cf. column 6, lines 31 to 35, of Lewis ‘193) because Lewis ‘193 discloses as paragraph and not column and line. Applicant argues regarding Lewis ‘193 that there are no hints of the bottom protective layer being preformed or expandable to hold a desired volume of the hydrogel material between an ultrasound transducer and the bottom protective layer seal when said ultrasound transducer is attached at the top portion of a wall-like structure, which is not provided for, such that said hydrogel component is contained at least within a portion of a sidewall of the wall-like structure of the coupling compartment and at least a portion outside of the wall-like structure. Applicant’s argument is not persuasive because Lewis ‘193 discloses the gel component or portion thereof can protrude from the coupling compartment before, during, or after coupling of a transducer to the ultrasound coupling device of the present invention (see [0059]). The gel component or portion of it protrude from the coupling compartment is having the gel component contain within a portion of a sidewall of the wall-like structure of the coupling compartment and a portion outside of the wall-like structure. The protrusion portion is outside the wall of the coupling compartment. Applicant argues Lewis ‘193 is not considered an appropriate starting point, as the embodiments described in Lewis ‘193 relate to self-supporting, solid hydrogels in sheet form only, and cannot be applied to any type of gel or gel-like substance that can be used with ultrasound, as required in the application. Applicant’s argument is not persuasive because as see in Fig. 6B the gel is used with the ultrasound transducer. It is unclear to examiner if applicant review the same Lewis ‘193 as examiner reference to. Applicant argues Lewis ‘415 explicitly relates to flat, non-expandable top and bottom seals only, such seals not allowing for a defined amount of gel to form outside of the coupling compartment between the device and the body. Applicant’s argument is not persuasive because no where in the specification does Lewis ‘415 explicitly disclose that the seal is non-expandable. Applicant argues Stein does not make up for the noted deficiencies of the combined teachings of Lewis ‘415 and Lewis ‘193 as applicant argue in above. Applicant’s argument is not persuasive because examiner does not rely on Stein to disclose the bottom seal preformed in a way that the gel component is contained at least within a portion of the ultrasound coupling adapter and at least a portion outside of the ultrasound coupling adapter. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793